Citation Nr: 0838530	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by cold sensitization.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the issues on appeal.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  There is no compete and current diagnosis of a disability 
manifested by cold sensitization.

3.  The evidence of record does not demonstrate that the 
veteran's claimed peripheral neuropathy is a result of or was 
aggravated by any established event from active service.

4.  The evidence of record does not demonstrate that the 
veteran's claimed arthritis in multiple joints is a result of 
or was aggravated by any established event from active 
service.




CONCLUSIONS OF LAW

1.  A disability manifested by cold sensitization was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service nor may service incurrence of 
diabetes mellitus be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Arthritis in multiple joints was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection 
were received in April 2005. He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
May 2005.  This letter notified the veteran of the evidence 
necessary to substantiate a claim for service connection, 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed, and a rating decision was issued in December 2005.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held 
that upon receipt of an application for a claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Where applicable, the claimant must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because of the decision in this case, any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records are not of record and 
are presumed to have been burned in the 1973 fire at the 
National Personnel Records Center.  VA informed the veteran 
of such information and asked him to complete a form so that 
it could attempt to obtain military records by other means.  
See August 2005 letter.  However, the veteran responded that 
he was never treated during service for the disabilities for 
which he currently seeks service connection.  Thus, the lack 
of service treatment records does not impact the veteran's 
claims for service connection.  VA obtained private medical 
records identified by the veteran.  It attempted to obtain VA 
treatment records, as the veteran alleged he had been treated 
by a VA facility.  VA contacted that VA facility, and the 
record indicates that such facility did not have treatment 
records under the veteran's name or Social Security number.  

VA need not conduct an examination with respect to any of the 
claims for service connection, as information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent evidence 
does not provide any indication that the veteran's claimed 
peripheral neuropathy and arthritis may be associated with 
his military service, and there is no competent evidence of a 
current disability manifested by cold sensitization.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for diabetes mellitus and arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that he developed cold sensitization in 
his lower extremities, peripheral neuropathy in his lower 
extremities, and arthritis in multiple joints as a result of 
his service in Korea.  Specifically, he states that his 16 
months in the extremely cold weather caused him to develop 
these disabilities.

In an August 2007 statement, AB, a man who served with the 
veteran in Korea, stated that the winter in Korea was 
"bitterly cold" and that the summer was damp, hot, and 
humid.  The veteran's son and daughter stated that for as 
long as they had known their father, he had had arthritis and 
painful joints.  The veteran's wife stated that she married 
the veteran soon after he was discharged from service and 
remembered him complaining about his painful feet and other 
joints, which she stated he attributed to his service in 
Korea.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a disability manifested 
by cold sensitization, peripheral neuropathy, and arthritis 
of multiple joints.  The reasons are explained below.

As to the claim for service connection for a disability 
manifested by cold sensitization, there is a lack of 
competent evidence of a diagnosis of such disability.  The 
veteran is certainly competent to assert that he was exposed 
to very cold temperatures in Korea, and the Board accepts 
such statement as true and credible.  He is also competent to 
allege that he has current "cold sensitization" in his 
feet, as that is an observable condition.  However, as a lay 
person, he is not competent to assert that he has a current 
disability manifested by cold sensitization, as that requires 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Unfortunately, no medical professional has 
entered a diagnosis related to the veteran's complaint of 
cold sensitization.  The Board concludes that the veteran 
does not have a current disability manifested by cold 
sensitization.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Accordingly, where, as here, there is no competent 
medical evidence to establish that the veteran has a current 
disability manifested by cold sensitization, the disability 
for which service connection is sought is not established, 
and thus, there can be no valid claim for service connection 
for this particular claimed disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As a result, the claim must be denied 
because the first essential criterion for a grant of service 
connection - evidence of a current disability of the feet 
manifested by cold sensitization - has not been met.

As to the claim for service connection for peripheral 
neuropathy, the evidence of record shows that the veteran has 
been diagnosed with diabetic neuropathy.  Private medical 
records note that he was a "diet-controlled" diabetic in at 
least January 1999.  The first time diabetic neuropathy is 
shown in the medical records is in April 2001.  See January 
9, 1999 and April 4, 2001 medical records from the Rowlesburg 
Clinic.  There is no separate diagnosis of peripheral 
neuropathy of record to establish etiology other than 
diabetes mellitus as the cause of the peripheral neuropathy.  

As to the claim for service connection for arthritis, the 
evidence of record shows that the veteran was diagnosed with 
arthritis as early as 1976.  When he first filed a claim for 
benefits pertaining to the diagnosis of arthritis, which 
claim was received April 1976, he stated symptoms associated 
with arthritis began in 1974.

Without competent evidence of an in-service diabetes 
mellitus/diabetic neuropathy and/or arthritis, manifestations 
of such disabilities to a compensable degree within one year 
following discharge from service, or continuity of 
symptomatology exhibited throughout the years after active 
service, entitlement to service connection for these 
disabilities is not warranted.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  Further, when 
the veteran was diagnosed with diabetic neuropathy, no 
medical professional attributed such to the veteran's 
service, to include cold exposure.  The veteran himself 
attributed the onset of symptoms associated with arthritis to 
1974-a period of 20 years following his discharge from 
service, which is evidence against a finding of continuity of 
symptomatology.  No medical professional who has diagnosed 
the veteran with arthritis has attributed it to the cold 
weather exposure in Korea or any other event in service.  

The Board also has considered the assertions the veteran and 
his family have advanced on appeal in written statements.  
However, the veteran and his family members cannot establish 
a service connection claim on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's and his family's belief that his current 
disabilities and/or symptoms are associated with military 
service, these claims turn on a medical matter-current 
disability (in relation to the claim involving cold 
sensitization) and the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson lacking the appropriate medical training or 
expertise, the veteran, his wife, and his children simply are 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. 492.  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For the foregoing reasons, the claims for service connection 
for a disability manifested by cold sensitization, peripheral 
neuropathy, and arthritis of multiple joints must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disability manifested by cold 
sensitization is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.

Service connection for arthritis of multiple joints is 
denied.



________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


